Citation Nr: 9902661	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-18 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a back injury.


REPRESENTATION


Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The appellant performed service from April 1974 to July 1976.  
The information of record reflects that according to a 
Certification of Military Service, the appellant performed no 
active service other than for training purposes.

This matter comes before the Board of Veterans Appeal 
(Board) on appeal from a May 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  Service connection for a back disorder was formally 
denied by the RO in a June 1980 rating action.  The appellant 
was informed of this decision, but did not file a timely NOD.

2.  The evidence associated with the claims file since June 
1980 is essentially cumulative in nature, and, when 
considered alone or together with all of the evidence, both 
old and new, has no significant effect upon the facts 
previously considered. 


CONCLUSIONS OF LAW

1.  The June 1980 rating decision, which denied service 
connection for residuals of a back injury, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 
(1998).

2.  The evidence associated with the claims file subsequent 
to the June 1980 rating decision is not new and material, and 
the appellants claim for service connection for residuals of 
back injury is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in a May 1996 rating 
action, the (RO) determined that new and material evidence, 
consisting of the appellants testimony, had been presented 
to reopen a claim for entitlement to service connection for 
residuals of a back injury.  Accordingly, the RO considered 
the claim on the merits.  However, such a determination is 
not binding on the Board; and the Board must consider if the 
evidence that the appellant submitted is new and material in 
nature.  Barnett v. Brown, 83 F.3rd 1380, 1383-1384 (Fed. 
Cir. 1996).  Since the appellant was afforded more due 
process, when the RO considered her claim on the merits, she 
would not be prejudiced by the Boards consideration as to 
whether she has presented new and material evidence 
sufficient to reopen her claim.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The RO denied the appellants claim for service connection 
for a back disorder by a number of rating decisions, most 
recently in June 1980.  The appellant was provided notice of 
the decision and her appellate rights.  She failed to file a 
timely appeal.  38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(a) (1998).  Therefore, the June 
1980 rating decision became final when the appellant did not 
file a notice of disagreement within one year of the date she 
was notified of that unfavorable determination.  38 U.S.C.A. 
§ 7105(c)(West 1991).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that [i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim.  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d at 1383.

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C. § 5108.  If 
the Board determines that the submitted evidence is not new 
and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  
In Colvin, the Court adopted the following rule with respect 
to the nature of the evidence which would justify reopening 
of a claim on the basis of new and material evidence:  
there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).

This standard, as aptly noted above, focuses on whether the 
new evidence (1) bears directly and substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  See 
Fossie v. Brown, 12 Vet. App. 1 (1998).  In view of the fact 
that the Court has held in Fossie that the standard 
articulated in 38 C.F.R. § 3.156(a) is less stringent than 
the one previously employed by Colvin, the Board determines 
that no prejudice will result to the veteran by the Boards 
consideration of this matter.  See Bernard, supra.

The Board further notes that when making a determination with 
regard to the question as to whether the appellant has 
presented new and material evidence to reopen a claim, the 
Board must consider evidence received since the last time the 
claim was denied, on any basis.  Evans v. Brown, 9 Vet.App. 
273 (1996).  Hence, the Board must consider the evidence 
received since the June 1980 rating action.  

This evidence includes statements from service medical 
facilities, testimony at formal hearings, and reports of 
private medical treatment.  

A statement was received in July 1984, to the extent that a 
search of the 1974 clinical records from the United States 
Army Hospital at Ft. McClellan failed to produce any records 
pertaining to a back injury.  

The appellant presented testimony at a formal hearing in 
February 1996.  She again testified that she had fallen while 
ice skating during her period of active duty for training, 
injuring her back.  (Transcript, hereinafter T 2-3).  She 
stated that she received treatment at a service medical 
facility.  (T-4).  She also indicated that she had fallen 
during another period of active duty for training, injuring 
her back.  However, she did not seek any medical care after 
this incident.  (T-6).  

Of record are reports of outpatient treatment afforded the 
appellant by Harry W. Slade, M.D.  In a July 1980 treatment 
note, she stated that she had injured his back earlier that 
month while lifting a patient at a nursing home.  She further 
indicated that she had been going to a VA facility since 1976 
for a low back disorder.  She also indicated that she had 
been seen for a low back injury due to a motor vehicle 
accident in 1978.  She further stated that she had been told 
by both the VA and her private physician that her back was 
okay.  She gave a history of injury in 1974 when she fell 
and injured his back during basic training.  She denied any 
previous surgery.  After a review of the physical findings, 
the assessment was lumbar sprain and cervical sprain.  
Follow-up treatment a week later was predicated on complaints 
of pain and swelling in the upper part of the shoulder blade.  

The appellant was placed in a hospital in September 1980, for 
both physical therapy and psychiatric help.  She was 
discharged later in September 1980.  Continued followup 
treatment was required.  In an August 1981 treatment note, 
the veterans chief complaint was low back pain and pain in 
her neck, left upper extremity and left lower extremity.  On 
examination, Lasegues test on the left side at about 45 
degrees caused left low back and hip pain.  Patricks test 
was negative on the right side, whereas on the left side it 
produced some pain in her left hip and low back.  Movement of 
the head caused pain.  The impression was cervical and lumbar 
disc suspect plus functional overlay.  

Of record are reports of testing at the Hillcrest Baptist 
Hospital.  X-ray films of the lumbar spine completed in 
January 1981 showed postoperative changes noted at the L5-S1 
interspace and narrowing of that interspace was noted.  In an 
August 1981 diskogram, a needle was inserted and contrast 
material injected at L4-L5.  There was no evidence of 
extravasation.  

The appellant presented testimony at an additional hearing in 
December 1996.  She again reported that she had injured 
herself in a skating accident, and received treatment at a 
service facility.  (T-2, 3).  She further indicated that she 
first sought treatment after service in 1980, from Dr. Slade.  
(T-4).  Dr. Slade, according to the appellant, did not see 
symptoms of an old injury until the veteran told him.  (T-5).   

A review of this evidence indicates that the appellants 
sworn testimony is consistent with the contentions that she 
raised prior to the earlier RO determination.  As such, it is 
considered to be cumulative in nature, and cannot serve to 
reopen a claim for service connection for a back disorder.

The Board has further considered the reports of treatment by 
Dr. Slade, along with the report of hospitalization and X-ray 
examinations.  This evidence was not previously considered by 
the VA, and it bears directly on the issue of whether the 
appellants current back disorder was the result of her 
active duty for training.  The Board determines, however, 
that this evidence, either by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered to fairly decide the merits of the claim.

In essence, this evidence relates the appellants post 
service injuries.  In this regard, the Board finds it 
significant that Dr. Slade, in his initial examination of the 
veteran in July 1980, also made mention of a motor vehicle 
accident in which the appellant was involved in 1978, 
subsequent to service.  Further, the treatment, itself, was 
predicated on a recent workplace injury involving the back.  
While Dr. Slade makes reference to the reported in-service 
injury, it is apparent that this reference was based on the 
appellants recitation of history, and was not based on an 
independent review of the contemporaneous medical evidence.  
Thus, [e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by the 
examiner, does not constitute competent medical evidence. . . 
.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Therefore, the unenhanced reports of history cannot serve as 
a basis for reopening the claim.

The Board has also considered the report of hospitalization 
in September 1980, as well as the reports of testing at the 
Hillcrest Baptist Hospital.  This evidence relates to 
treatment of post-service ailments, and it contains no 
medical conclusions with regard to the etiology of the 
disorders.

Because the evidence submitted since the RO rendered its 
decision in June 1980, when viewed either alone or in 
conjunction with the other evidence of record, does not tend 
to indicate that a chronic low back disability is 
etiologically related to any incident during the appellants 
periods of active duty for training, it is merely cumulative 
and redundant, and has no significant effect upon the facts 
previously considered.  As such, it is not new and 
material as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the appellants claim of 
entitlement to service connection for residuals of a back 
injury.  See 38 U.S.C.A. § 5108.

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen the claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996).


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for residuals of a back injury 
is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
